               Case 20-10343-LSS          Doc 973      Filed 07/08/20         Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 11

BOY SCOUTS OF AMERICA AND                          Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                (Jointly Administered)

                       Debtors.                    Re: Docket Nos. 900-903

                                                   Rescheduled Hearing Date: August 6, 2020, at 10:00 a.m.
                                                   (Eastern)


    NOTICE OF RESCHEDULED HEARING ON FIRST INTERIM FEE APPLICATIONS
           OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         PLEASE TAKE NOTICE that on June 24, 2020, certain professionals for the Official

Committee of Unsecured Creditors in the above-captioned proceedings of Boy Scouts of

America and Delaware BSA, LLC filed the following first interim fee applications:

         1.    First Interim Fee Application of Reed Smith LLP, Delaware Counsel to the
               Official Committee of Unsecured Creditors, for Compensation and
               Reimbursement of Expenses for the Period March 9, 2020 through April 30, 2020
               [D.I. 900] (the “RS Application”);

         2.    First Interim Fee Application of AlixPartners, LLP, Financial Advisor to the
               Official Committee of Unsecured Creditors, for Allowance of Compensation and
               Reimbursement of Expenses for the Period from March 4, 2020 through April 30,
               2020 [D.I. 901] (the “Alix Application”); and

         3.    First Interim Fee Application of Kramer Levin Naftalis & Frankel LLP, Counsel
               to the Official Committee of Unsecured Creditors, for Compensation and
               Reimbursement of Expenses for the Period March 4, 2020 through April 30, 2020
               [D.I. 902 and 903] (the “KL Application” and together with the RS Application
               and the Alix Application, the “Applications”)




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS       Doc 973      Filed 07/08/20    Page 2 of 2




       LEASE TAKE FURTHER NOTICE that the hearing on the Applications previously

scheduled for July 9, 2020, at 10:00 a.m. (Eastern) will now be held on August 6, 2020, at

10:00 a.m. (Eastern) before the Honorable Laurie Selber Silverstein, United States Bankruptcy

Court Judge, at the United States Bankruptcy Court for the District of Delaware, 824 Market

Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware 19801.

Dated: July 8, 2020                               Respectfully Submitted,
       Wilmington, Delaware
                                                  REED SMITH LLP

                                          By:     /s/ Katelin A. Morales
                                                  Kurt F. Gwynne (No. 3951)
                                                  Katelin A Morales (No. 6683)
                                                  1201 North Market Street, Suite 1500
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 778-7500
                                                  Facsimile: (302) 778-7575
                                                  E-mail: kgwynne@reedsmith.com
                                                  E-mail: kmorales@reedsmith.com

                                                         -and-

                                                  KRAMER LEVIN NAFTALIS
                                                    & FRANKEL LLP
                                                  Thomas Moers Mayer, Esquire
                                                  Rachael Ringer, Esquire
                                                  Jennifer R. Sharret, Esquire
                                                  Megan M. Wasson, Esquire
                                                  177 Avenue of the Americas
                                                  New York, NY 10036
                                                  Telephone: (212) 715-9100
                                                  Facsimile: (212) 715-8000
                                                  E-mail: tmayer@kramerlevin.com
                                                  E-mail: rringer@kramerlevin.com
                                                  E-mail: jsharret@kramerlevin.com
                                                  E-mail: mwasson@kramerlevin.com

                                                  Counsel to the Official Committee of
                                                  Unsecured Creditors




                                            -2-
